Title: From George Washington to Major General Benjamin Lincoln, 2 October 1778
From: Washington, George
To: Lincoln, Benjamin


          
            Dear sir
            Colo. Brinkerhoff’s [near Fishkill] Octor 2: 1778
          
          I wish you and General McDougal to whom I have written upon the subject, to send a Fatigue party from your Divisions on the Road 
            
            
            
            from Fredericksburg by New Milford—Woodberry and Waterbury to Farmington to repair it. This will facilitate our movement, if we proceed to the Eastward. Genl McDougal will only furnish for the fatigue from Nixon’s brigade, as I may find it necessary to make a different disposition of the Carolina Troops. The party must be supplied with provision from time to time as they want, as I wish it to continue, ’till they have gone over the whole tract of road I have mentioned, unless some circumstances cast up to make their rejoining their Corps necessary. I would also wish you to send on the rout I have mentioned, as far as the rough road continues, your Quarter Master or some Intelligent Officer, to mark the different Stages at which Troops might halt, marching from your Camp. You will be pleased to direct him to be particular in his observations—and to note the distances with all the accuracy he can.
          I am in hopes you are making good progress, in the trial of General Schuyler, and that in a day or two you will finish. If we should have occasion to move before it is ended, it will be injurious to the service for the Court to remain, and inconvenient both for them and the General to be finding New places where to convene occasionally.
          The Enemy from the last accounts, were at the liberty pole & at the New bridge near Hackensac. Foraging seems to have been the principal object of their coming out. I am credibly informed, that a packet has just arrived. If this is the case, and Sir Henry Clinton has been waiting for orders from ministry, by which to govern his operations, it is probable we shall soon be able to discover the part he means to take. I am Dr sir with great regard & esteem Yr Most Obedt servt
          
            Go: Washington
          
          
          p.s. I am very desirous of the Quarter Master’s pointing out the Stages where the Troops may march from day to day, that I may be able to regulate the advance of the Columns that may move on other Routes.
          
        